Case 1:20-cv-20760-CMA Document 37 Entered on FLSD Docket 05/06/2020 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                     Case No. 1:20-cv-20760-CMA-ALTONAGA-GOODMAN

   DATAQUILL LIMITED,
                  Plaintiff,
   v.


   BLU PRODUCTS, INC.


                  Defendant.




           JOINT NOTICE OF SELECTION OF MEDIATOR AND MOTION FOR
          ENLARGEMENT TIME TO SUBMIT PROPOSED ORDER SCHEDULING
                                 MEDIATION

         In accordance with this Court’s Order Setting Trial and Pre-Trial Schedule, Requiring

  Mediation, and Referring Certain Matters to Magistrate Judge (D.E. 24), the Parties hereby notify

  the Court that they have agreed to a mediator, James M. Amend.

         The Parties are working on coordinating the time, date, and location for mediation. Due to

  the number of anticipated attendees, the out-of-state location of attendees, and the Parties’ efforts

  to consider current and anticipated future Covid-19 travel restrictions, the Parties seek an

  enlargement of time to submit the proposed order scheduling mediation. The Parties jointly request

  an additional thirty (30) days to submit the proposed order scheduling mediation, making the new

  deadline June 4, 2020.

         Dated May 6, 2020

  Respectfully submitted,
Case 1:20-cv-20760-CMA Document 37 Entered on FLSD Docket 05/06/2020 Page 2 of 2



   /s/ Christina Bredahl Gierke                    /s/ Bernard L. Egozi
   Christina Bredahl Gierke                        Bernard L. Egozi
   Florida Bar No. 0055462                         Florida Bar No. 152544
   Christina.Gierke@csklegal.com                   begozi@egozilaw.com
   Tel: 321-972-0025                               Yanina Zilberman
   Fax: 321-972-0099                               Florida Bar No. 105665)
   Tower Place, Suite 400                          yanina@egozilaw.com
   1900 Summit Tower Boulevard                     2999 NE 191 Street, Suite 407
   Orlando, Florida 32810                          Aventura, Florida 33180
   Attorneys for Plaintiff DataQuill Limited       Telephone: (305) 931-3000
                                                   Counsel for Defendant, BLU Products, Inc.



                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served via transmission
  of Notices of Electronic Filing generated by CM/ECF on May 6, 2020 on all counsel or parties of
  record on the Service List below.


                                                      /s/ Christina Bredahl Gierke
                                                      Attorneys for Plaintiff DataQuill Limited
         Service List

         EGOZI & BENNETT, P.A.
         Bernard L. Egozi
         begozi@egozilaw.com
         Yanina Zilberman
         yanina@egozilaw.com
         2999 NE 191 Street, Suite 407
         Aventura, Florida 33180
         Telephone: (305) 931-3000
         Counsel for Defendant, BLU Products, Inc.




                                                  2
